Citation Nr: 1303372	
Decision Date: 01/31/13    Archive Date: 02/05/13

DOCKET NO.  07-07 064	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Evaluation of diffuse spondylosis of the lumbar spine with degenerative disk disease (DDD), rated 10 percent from April 1, 2005.

2.  Evaluation of diffuse spondylosis of the lumbar spine with DDD, rated 40 percent from May 17, 2007.

3.  Evaluation of DDD of the cervical spine, rated noncompensable from April 1, 2005.

4.  Evaluation of DDD of the cervical spine, rated 20 percent from May 17, 2007.

5.  Entitlement to a separate evaluation for right knee osteoarthropathy, prior to May 17, 2007.

6.  Entitlement to a separate evaluation for left knee osteoarthropathy, prior to May 17, 2007

7.  Evaluation of right knee osteoarthropathy, rated 10 percent from May 17, 2007.

8.  Evaluation of left knee osteoarthropathy, rated 10 percent from May 17, 2007.

9.  Evaluation of degenerative arthritis of the right shoulder, rated noncompensable from April 1, 2005.

10.  Evaluation of degenerative arthritis of the right shoulder, rated 20 percent from May 3, 2011.

11.  Evaluation of status post excision of a benign tumor from the right hand with well-healed surgical incision, rated noncompensable from April 1, 2005.

12.  Evaluation of status post excision of a benign tumor from the right hand with well-healed surgical incision, rated 10 percent from May 3, 2011.

13.  Evaluation of healed proximal shaft stress injury of the right tibia, rated noncompensable.

14.  Evaluation of seasonal allergic rhinitis, rated noncompensable.

15.  Evaluation of hemorrhoids, rated noncompensable.

16.  Evaluation of right sciatica, rated noncompensable.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel

INTRODUCTION

The Veteran had service from July 1985 to March 2005.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2007, the Veteran requested a hearing before a decision review officer at the RO.  However, in an April 2007 written statement, the Veteran withdrew that request.

The Veteran's claims were previously before the Board and remanded in January 2011 for additional development.  At that time, the claim of entitlement to service connection for a heart disorder was in appellate status.  In an August 2012 rating decision, the RO granted entitlement to service connection for ischemic heart disease.  This is a full grant of the claim, which is, therefore, no longer pending before the Board.

During the appeal, evaluations for some of the Veteran's disabilities were increased.  However, since the maximum ratings were not awarded, the claims remain on appeal.  AB v. Brown, 6 Vet. App. 35, 39 (1993) (a veteran is presumed to be seeking the maximum possible rating unless he indicates otherwise).

In addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Veteran's claim.  A review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.

The issue of entitlement to service connection for sleep apnea, claimed as secondary to allergic rhinitis, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ). Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The level of disability associated with the Veteran's diffuse spondylosis of the lumbar spine with DDD, DDD of the cervical spine, right and left knee osteoarthropathy, degenerative arthritis of the right shoulder, and status post excision of a benign tumor from the right hand with well-healed surgical incision, remained essentially consistent throughout the appeal period.

2.  The Veteran's diffuse spondylosis of the lumbar spine with DDD is characterized by limitation of motion but no ankylosis or incapacitating episodes of spine disease.

3.  The Veteran's DDD of the cervical spine is characterized by forward flexion greater than 15 degrees but not greater than 30 degrees and no ankylosis or incapacitating episodes of spine disease.

4.  The Veteran's right knee osteoarthropathy is characterized by x-ray evidence of arthritis and painful motion.

5.  The Veteran's left knee osteoarthropathy is characterized by x-ray evidence of arthritis and painful motion.

6.  The Veteran's degenerative arthritis of the right shoulder is characterized by motion of the arm limited to 90 degrees with pain and flare-ups with activity.

7.  The Veteran's status post excision of a benign tumor from the right hand with well-healed surgical incision is characterized by one painful scar that measures less than twelve square inches.

8.  The Veteran's healed proximal shaft stress injury of the right tibia is characterized by no residuals and equal leg lengths.

9.  The Veteran's allergic rhinitis is characterized by no polyps or obstruction of the nasal passages.

10.  The Veteran's hemorrhoids are mild without large hemorrhoids, thrombosis, excessive redundant tissue, frequent recurrences, persistent bleeding, anemia, or fissures.

11.  Right sciatica is manifested by mild incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  Diffuse spondylosis of the lumbar spine with DDD is 40 percent disabling, prior to May 17, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012). 

2.  The criteria for an evaluation in excess of 40 percent for diffuse spondylosis of the lumbar spine with DDD are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

3.  DDD of the cervical spine is 20 percent disabling, prior to May 17, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012). 

4.  The criteria for an evaluation in excess of 20 percent for DDD of the cervical spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).

5.  Right knee osteoarthropathy is 10 percent disabling, prior to May 17, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5010-5260 (2012).

6.  Left knee osteoarthropathy is 10 percent disabling, prior to May 17, 2007.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Code 5010-5260 (2012).

7.  The criteria for an evaluation in excess of 10 percent for right knee osteoarthropathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2012).

8.  The criteria for an evaluation in excess of 10 percent for left knee osteoarthropathy are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5010-5260 (2012).

9.  Degenerative arthritis of the right shoulder is 20 percent disabling, prior to May 3, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).

10.  The criteria for an evaluation in excess of 20 percent for degenerative arthritis of the right shoulder are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5201 (2012).

11.  Status post excision of a benign tumor from the right hand with well-healed surgical incision is 10 percent disabling, prior to May 3, 2011.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5229; 4.118, Diagnostic Code 7804 (2012).

12.  The criteria for an evaluation in excess of 10 percent for status post excision of a benign tumor from the right hand with well-healed surgical incision are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.71a, Diagnostic Code 5229; 4.118, Diagnostic Code 7804 (2012).

13.  The criteria for a compensable evaluation for healed proximal shaft stress injury of the right tibia are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (2012).

14.  The criteria for a compensable evaluation for allergic rhinitis are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.97, Diagnostic Code 6522 (2012).

15.  The criteria for a compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Diagnostic Code 7336 (2012).

16.  Right sciatica is 10 percent disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012)) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b). 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim. 38 C.F.R. § Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

All of the claims on appeal arise from the Veteran's disagreement with the ratings assigned in connection with the grant of service connection for these disabilities.  The courts have held, and VA's General Counsel has agreed, that where an underlying claim for service connection has been granted and there is disagreement as to "downstream" questions, the claim has been substantiated and there is no need to provide additional VCAA notice or prejudice from absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311, 1314-15 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112, 116-17 (2007); VAOPGCPREC 8-2003 (2003).  The Court has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as a disability rating) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105 (West 2002).  Goodwin v. Peake, 22 Vet. App. 128, 137 (2008).  Consequently, further discussion of the VCAA's notification requirements with regard to the claims on appeal is unnecessary.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this case, VA obtained the Veteran's service treatment records and all post-service treatment records identified by the Veteran.  The Veteran was also provided with multiple VA examinations as to his disabilities on appeal.  These examinations were adequate for the reasons stated below.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claims on appeal are thus ready to be considered on the merits.


II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  In this case, the disabilities have not significantly changed and uniform evaluations are warranted.  The Board notes that the Veteran indicated on his February 2007 substantive appeal that there was information and statements that were made or provided by him during the October 2004 examinations that were left out or omitted from the report.  For this reason, and because the subsequent examination reports were more thorough, the Board finds that uniform evaluations are warranted for the Veteran's disabilities.

In addition, when assessing the severity of musculoskeletal disabilities that are at least partly rated on the basis of limitation of motion, as several of the Veteran's disabilities are, VA must also consider the extent that the Veteran may have additional functional impairment above and beyond the limitation of motion objectively demonstrated, such as during times when his symptoms are most prevalent ("flare-ups") due to the extent of his pain (and painful motion), weakness, premature or excess fatigability, and incoordination-assuming these factors are not already contemplated by the governing rating criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); see also 38 C.F.R. §§ 4.40, 4.45, 4.59.

In every instance where the schedule does not provide a zero percent rating for a diagnostic code, a zero percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2012).

Lumbar and Cervical Spine

The Veteran's lumbar spine spondylosis and DDD is rated 10 percent from April 1, 2005 and 40 percent from May 17, 2007 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2012).  

The 40 percent rating for the lumbar spine contemplates the functional equivalent of forward flexion limited to 30 degrees or favorable ankylosis of the entire thoracolumbar spine.  A higher rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

The 20 percent rating for the cervical spine contemplates forward flexion of the cervical spine limited to 30 degrees or the combined range of motion limited to 170 degrees.  A higher 30 percent rating is assigned for the functional equivalent of forward flexion of the cervical spine limited to 15 degrees.

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

A 30 percent rating is assigned for forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine.

A 40 percent rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.

A 50 percent evaluation is warranted for unfavorable ankylosis of the entire thoracolumbar spine.

A 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Note 1 directs that any associated objective neurologic abnormalities are to be separately evaluated.

Note 2 explains that the combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.

Intervertebral disc syndrome (preoperatively or postoperatively) is to be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating  Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.

A 10 percent disability rating is assigned for incapacitating episodes having a total duration of at least one week but less than two weeks during the past twelve months, with higher evaluations for incapacitating episodes of increased duration.

Note 1 states that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note 2 indicates that if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, the rater is to evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

On his October 2004 claim, the Veteran asserted that he had daily lower back pain that ranged from mild to severe and prevented him from standing more than ten minutes at a time.  It prevented lifting or carrying heavy loads.

In October 2004, the Veteran underwent VA examination.  He denied that his DDD of the low back interfered with his ordinary lifting, carrying, posture, or gait.  With regard to his neck, the Veteran complained that it would grind when he turned it.  It did not interfere with his ordinary lifting or carrying.  On examination, curvature of the lumbosacral spine was maintained, and paraspinal muscles were not in spasm.  There was no muscle atrophy in the back, buttocks, or lower extremities.  There was no radiation of pain on movement.  Range of motion of the lumbar spine was within normal limits and occurred without restriction or pain.  Flexion was to 90 degrees, and extension, lateral flexion, and rotation were all to 30 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion.  An x-ray revealed a transitional lumbosacral segment along with minimal diffuse spondylosis of the lumbar spine.  The diagnosis was DDD by history.  However, there was no current pathology identified on physical examination to render a diagnosis.

On examination of the neck, the curvature was within normal limits.  No spinous process tenderness was elicited.  There was no muscle atrophy.  Sensory perception and deep tendon reflexes were within normal limits.  Range of motion was within normal limits and without restriction or pain, with flexion, extension, and lateral flexion to 45 degrees and rotation to 80 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion.  An x-ray revealed moderate degenerative disc space disease.  The diagnosis was that no pathology was identified on physical examination to render a diagnosis.

In May 2007, the Veteran underwent VA examination.  He described neck pain that radiated to the shoulders.  He also complained of stiffness and muscle spasms of the neck.  He had flare-ups of neck pain on turning suddenly.  The Veteran complained of low back pain that radiated to his buttocks and right knee.  He experienced stiffness.  He had flare-ups of back pain on lifting, prolonged walking, and standing.  He used over-the-counter medication with some relief of both lumbar and cervical pain.  He walked unaided.  He currently worked at a security job since discharge.  He was able to perform the job, but prolonged standing aggravated his pain.  He avoided heavy lifting, prolonged walking, bending activities, and sudden turning of his head.

On examination, the Veteran could take off his shoes and socks.  Range of motion of the cervical spine was flexion to 30 degrees and extension was to 25 degrees, without further flexion due to pain and some muscle spasm.  Right and left lateral flexion was to 30 degrees and stopped by pain.  Right and left lateral rotation was to 50 degrees with no further rotation due to pain.  Repetitive use showed no additional loss of motion by pain, fatigue, weakness, or lack of endurance.  On neurological examination related to the cervical spine, sensation of the upper extremities was normal, motor examination showed no muscle atrophy or weakness.  Reflexes were normal, and there was no evidence of cervical radiculopathy.  The diagnosis was DDD of the cervical spine with residual pain and limitation of motion with no cervical radiculopathy.

Examination of the lumbosacral spine revealed forward flexion to 25 degrees where pain and muscle spasms precluded further movement.  Extension was to 10 degrees, where pain and muscle spasms precluded further movement.  Right and left lateral flexion was to 15 degrees where pain and spasm precluded further movement, and right and left lateral rotation was to 25 degrees where pain precluded further rotation.  Repetitive use caused no additional loss of motion by pain, fatigue, weakness, or lack of endurance.  On neurological examination, sensation of the lower extremities was normal.  Motor examination showed no muscle atrophy or weakness.  Reflexes were normal.  However, Lasegue sign was positive for the right lower extremity indicating lumbar radiculopathy of the right lower extremity.  Examination of the spin showed no fixed deformity.  There were no episodes of incapacitation in the past twelve months.  The diagnosis was DDD and degenerative joint disease of the lumbosacral spine with residual pain and limitation of motion with residual lumbar radiculopathy of the right lower extremity.

In May 2011, the Veteran underwent VA examination.  He complained of constant pain in his cervical spine with occasional numbness in the bilateral arms that lasted for up to fifteen minutes.  He also complained of pain in the lumbar spine.  He reported severe flare-ups of his lower back that occurred weekly.  He estimated that there was an additional limitation of motion of 75 percent during flare-ups.  He reported numbness and leg or foot weakness, but there was no specification as to whether it was one or both legs.  There was a history of fatigue, decreased motion, stiffness, weakness, and pain.  There were no incapacitating episodes of spine disease.  On examination, the Veteran's gait was antalgic.  There was no abnormal spinal curvature or ankylosis.  Range of motion of the cervical spine is flexion to 20 degrees, extension to 15 degrees, left lateral flexion to 25 degrees, left lateral rotation to 30 degrees, right lateral flexion to 20 degrees, and right lateral flexion to 30 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.

Range of motion of the thoracolumbar spine was flexion to 30 degrees, extension to 10 degrees, left and right lateral flexion to 15 degrees, and left and right lateral rotation to 20 degrees.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  Reflex and sensory examination was normal.  Motor examination was normal in the upper extremities and diminished in the hips, knees, ankles, and toes.  Muscle tone was normal, and there was no atrophy.  The diagnoses were DDD of the cervical spine and DDD of the lumbar spine with right sciatica.

As noted above, the Board finds that the Veteran's lumbar and cervical spine disabilities have remained essentially consistent in severity throughout the appeal period.  Therefore, the 40 percent disability evaluation for lumbar spine DDD and 20 percent disability evaluation for cervical spine DDD should be effective April 1, 2005, the effective date of the grant of service connection and the day after the Veteran separated from service.

At issue, then, is whether a disability rating in excess of 40 percent for the lumbar spine and 20 percent for the cervical spine is warranted at any time during the appeal period.  The Board finds that higher ratings than these are not warranted at any point during the appeal period.

First, there is no lay or medical evidence of any ankylosis of the lumbar or cervical spine.  The May 2011 VA examination report specifically indicated that there was no ankylosis of either the cervical or lumbar spine, and the Veteran has never complained of an inability to move any portion of his spine.  There is no evidence of record suggesting that the Veteran ever manifested ankylosis of the lumbar or cervical spine.  Therefore, an evaluation in excess of 40 percent for the lumbar spine under the General Rating Criteria for Diseases and Injuries of the Spine is not warranted.  

Regarding the cervical spine, the Veteran has always been able to flex his cervical spine in excess of 15 degrees.  He flexed it to 45 degrees without restriction or pain during the October 2004 VA examination.  In May 2007, flexion was noted to be limited to 30 degrees, at which pain began and precluded further movement.  Finally, the May 2011 VA examination report indicates that the Veteran could flex his cervical spine to 20 degrees.  While he reported flare-ups of his lumbar spine disability, he reported no such flare-ups of his cervical spine disability.  Furthermore, while there was evidence of pain after repetitions of movement, there was no additional loss of motion.  Therefore, the functional impairment of the Veteran's cervical spine disability never approximated forward flexion limited to 15 degrees or less.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Therefore, a disability rating in excess of 20 percent for degenerative disc disease of the cervical spine is not warranted under the General Rating Formula for Diseases and Injuries of the Spine.

Furthermore, there is no lay or medical evidence that the Veteran experienced incapacitating episodes of the DDD of either his lumbar or cervical spine.  The Veteran has not reported that he experienced such episodes involving bed rest prescribed by a physician, and there is no other evidence in the record suggesting that such episodes occurred.  The May 2011 VA examination report specifically noted that there was no history of incapacitating episodes of spine disease.  As such a higher evaluation for either the cervical or lumbar spine disabilities is not warranted under these criteria.

Knees

As noted above, and as will be shown in the evidence below, the Board finds that the Veteran's knee disabilities remained essentially consistent throughout the appeal period.  As such, the Board finds that separate 10 percent ratings for the right and left knees are warranted since April 1, 2005.

The 10 percent ratings now assigned to each knee contemplate periarticular pathology productive of painful motion.  38 C.F.R. § 4.59 (2012).  They are also consistent with flexion of the leg limited to 45 degrees.  In order to warrant a higher evaluation, the evidence must approximate the functional equivalent of flexion of the leg limited to 30 degrees or less. 

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis is rated on the basis of limitation of motion of the specific joint involved.  When limitation of motion is noncompensable, a 10 percent rating is for application for each major joint.  In the absence of limitation of motion, a maximum schedular 20 percent rating is assigned for degenerative arthritis of two or more major joints or two or more minor joint groups, with occasional incapacitating episodes.

Diagnostic Code 5010 directs that traumatic arthritis is to be rated as degenerative arthritis.

Flexion of the leg is rated noncompensable when limited to 60 degrees, 10 percent when limited to 45 degrees, 20 percent when limited to 30 degrees, and 30 percent when limited to 15 degrees.

Other diagnostic codes provide rating criteria used to evaluate ankylosis, recurrent subluxation or lateral instability, dislocated cartilage, limitation of extension, impairment of the tibia and fibula, and genu recurvatum.

In October 2004, the Veteran underwent VA examination.  On examination, both knees were normal in outline and symmetric in form and function.  There was no heat, redness, or tenderness.  No effusion was detected.  There was no muscle atrophy.  Sensory perception and deep tendon reflexes were within normal limits.  Drawer and McMurray tests were negative.  Range of motion was full without restriction or pain, with flexion to 140 degrees and extension to 0 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion.  There was no evidence of recurrent subluxation or locking pain.  X-rays revealed minimal bilateral knee osteoarthropathy.  The diagnosis was that there was no pathology identified on physical examination to render a diagnosis.

In May 2007, the Veteran underwent VA examination.  He walked without assistance and did not use knee braces.  During the examination, repetitive use with three repetitions showed no additional loss of motion by pain, fatigue, weakness, or lack of endurance.  He experienced pain at the anterior lateral aspect of the knees.  There was occasional popping but no effusion, erythematous changes, giving way, or locking.  There was flare-up of knee pain when squatting or performing heavy lifting.  There were no episodes of dislocation.  The inability to lift heavy objects and squat limited his occupational and daily activities.

On examination, the right knee range of motion was flexion to 135 degrees, and extension to 0 degrees.  Further motion was precluded due to pain.  There was tenderness on examination.  The left knee extended to 0 degrees and flexed to 140 degrees, with some pain at 140 degrees.  There was tenderness on examination.  No instability of either knee was noted.  The diagnoses were osteoarthropathy of the right and left knees with residual pain and no instability.

In May 2011, the Veteran underwent VA examination.  He described increased pain, locking, popping, and cracking.  He reported giving way, instability, pain, stiffness, weakness, incoordination, locking, and tenderness.  There were weekly, severe flare-ups.  He was unable to stand for more than a few minutes.  He could only walk less than a mile.  He used no assistive devices.  On examination, his gait was antalgic.  Neither knee demonstrated instability.  There was objective evidence of pain with active motion of the right and left knees with left flexion to 90 degree and extension to 0 degrees and right flexion to 85 degrees and extension to 0 degrees.  There was no additional limitation of after three repetitions of motion.  There was no ankylosis.  McMurray's and Lachman's tests were negative.  The diagnosis was osteoarthritis of the bilateral knees.  The right knee disability had a significant effect on the Veteran's usual occupation.

At issue here is whether a disability rating in excess of 10 percent is warranted for either knee at any point during the appeal period.  The current evaluation is consistent with painful motion.  38 C.F.R. § 4.59.  It is also consistent with limitation of flexion to 45 degrees.  In order to warrant a higher rating, there must be the functional equivalent of limitation of flexion to 30 degrees.  See DeLuca, supra; 38 C.F.R. § 4.7.  Separate evaluations may be assigned for compensable limitation of extension, subluxation, or instability.  

The Board finds that disability rating in excess of 10 percent are not warranted.  Under the criteria of Diagnostic Code 5260, the Veteran never demonstrated the functional equivalent of flexion limited to 30 degrees in order to warrant a higher disability rating under these criteria.  Throughout the appeal period, he maintained flexion to at least 85 degrees and, while the Veteran complained of pain and other symptoms, they did not affect his functional ability to flex both of his knees in excess of 30 degrees.  Both the May 2007 and May 2011 VA examination reports revealed that, following repetitious movement, the Veteran maintained flexion in excess of 30 degrees of each knee.  The Veteran reported during his most recent examination that he experienced weekly flare-ups that he described as severe and limiting his ability to walk distances.  However, he has not asserted, and there is no other evidence to suggest, that these flare-ups caused flexion to be functionally limited to 30 degrees or less in either knee.  As such, a rating in excess of 10 percent under Diagnostic Code 5260 is not warranted.

Furthermore, there is no evidence of ankylosis, impairment of the cartilage, limitation of extension, impairment of the tibia and fibula, or genu recurvatum.  With regard to other impairment of either knee, the Veteran denied the presence of subluxation or instability during the October 2004 and May 2007 VA examinations, and no such manifestations were found on those examinations.  In May 2011, the Veteran reported giving way and instability.  However, on examination, instability of either knee was not demonstrated.  The Veteran has not described any specific incidents of falls or subluxations.  As such, the Board concludes that the preponderance of the evidence is against a finding that either of the Veteran's knee disabilities is manifested by recurrent subluxation or lateral instability, and higher evaluations than those already assigned are not warranted.

We conclude that the medical evidence prepared by a skilled professional is more probative and credible than the contradicted lay evidence.  Similarly, there is no evidence of limitation of extension.

Right Shoulder

As noted above, and as will be shown in the evidence below, the Board finds that the Veteran's right shoulder disability remained essentially consistent throughout the appeal period, with the Veteran consistently demonstrating limitation of motion of the right arm that was in excess of shoulder level with reports of pain and flare-ups with activity.  As such, the Board finds that the 20 percent rating for the right shoulder is warranted since April 1, 2005.

The 20 percent rating is consistent with motion of the major arm limited to shoulder level.  In order to warrant a higher evaluation, the evidence must approximate the functional equivalent of motion of the major arm limited to midway between the side and shoulder level or less.  See DeLuca, supra.

Under Diagnostic Code 5201, motion of the major arm warrants a 20 percent rating when limited to shoulder level, a 30 percent rating when limited to midway between the side and shoulder level, and a 40 percent rating when limited to 25 degrees from the side.

Other diagnostic codes provide criteria for rating ankylosis and other impairment of the humerus and clavicle or scapula.

The Veteran's degenerative arthritis of the right shoulder is rated noncompensable from April 1, 2005, and 20 percent from May 3, 2011.  The noncompensable rating denotes the functional equivalent of limitation of motion of the major shoulder higher than at shoulder level.  The 20 percent rating contemplates the functional equivalent of motion of the major shoulder limited to shoulder level.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5201, a 20 percent rating is assigned for limitation of the major arm to shoulder level.  A 30 percent rating is assigned for limitation to midway between the side and shoulder level, and a 40 percent rating is warranted for motion limited to 25 degrees from the side.

On his October 2004 claim, the Veteran indicated that he had pain and weakness associated with overhead or repetitive movement.  The shoulder continually popped and grinded with movement.

In October 2004, the Veteran underwent VA examination.  He complained of pain at times, especially when he was exposed to strenuous activity.  It did not interfere with his ordinary activities.  Presently, the shoulder was normal in outline and symmetric in form and function with no muscle atrophy.  There was no heat, redness, effusion, or swelling.  Sensory perception was within normal limits.  Range of motion occurred without restriction or pain.  Flexion and abduction were to 180 degrees, and external and internal rotation was to 90 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion.  An x-ray of the right shoulder revealed moderate degenerative arthritic changes in the AC joint of the right shoulder with a normal glenohumeral joint.  Degenerative arthritis of the right shoulder was the diagnosis.

In May 2007, the Veteran underwent VA examination.  He complained of pain in the acromial area.  He experienced stiffness of the right shoulder, but there was no swelling, erythematous changes, or giving way.  There was occasional popping noted.  The Veteran had flare-ups of right shoulder pain on heavy lifting or raising his arm over his head.  There were no episodes of dislocation or history of inflammatory arthritis.  It limited his daily and occupational activities because he was not able to do heavy lifting or raise his arm over his head.  On examination, forward flexion was to 180 degrees, abduction was to 110 degrees, external rotation was to 80 degrees, and internal rotation was to 45 degrees.  Further movement was not possible due to pain or muscle spasm.  There was no instability.  The diagnosis was degenerative arthritis of the AC joint of the right shoulder with residual pain and limitation of motion of the right shoulder with no instability.

In May 2011, the Veteran underwent VA examination.  He complained of constant pain and grinding.  On examination, the right shoulder demonstrated tenderness and pain at rest.  Flexion was to 110 degrees, abduction was to 90 degrees, internal rotation was to 80 degrees, and external rotation was to 90 degrees.  There was objective evidence of pain with active motion of the right shoulder, but there was no additional limitation after three repetitions.  The diagnosis was osteoarthritis of the right shoulder.

At issue is whether a disability rating in excess of 20 percent is warranted for the Veteran's right shoulder disability.  The Board finds that it is not.  The evidence of record consistently shows that the Veteran was able to raise his arm to shoulder level throughout the appeal period.  While he described flare-ups of pain with activity, there is no evidence that these flare-ups caused motion of the arm to be limited to midway between the shoulder and side.  The May 2011 VA examination report specifically noted that, after three repetitions, while the Veteran experienced pain, there was no additional limitation of function of his right shoulder.  Therefore, the Board concludes that the Veteran has always maintained the functional equivalent of motion of his right arm in excess of midway between his side and his shoulder.  As such, a disability rating in excess of 20 percent at any time during the appeal period is not warranted under Diagnostic Code 5201.  Furthermore, no other manifestation of the Veteran's right shoulder disability is shown by any of the pertinent evidence of record.

Right Hand

The evaluation for the Veteran's status post excision of a benign tumor from the right hand is rated noncompensable from April 1, 2005 and 10 percent from May 3, 2011 under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5229-7804 (2012).  Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned.  38 C.F.R. § 4.27.  38 C.F.R. § 4.71a, Diagnostic Code 5229 is applicable to limitation of motion of individual digits, and 38 C.F.R. § 4.118, Diagnostic code 7804 is applicable to unstable or painful scars.

Under Diagnostic Code 5229, limitation of motion of the index or long finger is rated noncompensable with a gap of less than one inch between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, and; extension is limited by no more than 30 degrees.  A 10 percent rating is assigned with a gap of one inch or more between the fingertip and the proximal transverse crease of the palm, with the finger flexed to the extent possible, or; with extension limited by more than 30 degrees.

There has been a change to the criteria for rating disabilities of the skin since the Veteran filed his claim.  See 73 Fed. Reg. 54708 -54712 (Sept. 23, 2008).  These changes were effective October 23, 2008.  Id.

At the time the Veteran filed his claim, Diagnostic Code 7804 provided that superficial scars painful on examination warranted a 10 percent rating.  Higher ratings were warranted under Diagnostic Code 7801 for scars other than of the face, head, or neck if they were deep or caused limited motion, and scars could be rated based on limitation of function of the affected part under Diagnostic Code 7805.

The revised version of Diagnostic Code 7804 provides that one or two painful or unstable scars warrant a 10 percent rating, three or four scars that are unstable or painful warrant a 20 percent rating, and five or more scars that are unstable or painful warrant a 30 percent rating.  The revised Diagnostic Code 7801 similarly provides for higher ratings for scars other than of the face, head, or neck if they are deep and nonlinear.  The revised Diagnostic Code 7805 provides that any disabling effects not considered in a rating provided under Diagnostic Codes 7800-7804 are to be considered under an appropriate diagnostic code.

As shown below, the same rating is warranted in this case under both the old and new criteria.  Consequently, discussion of retroactivity principles is unnecessary.

At the outset, the Board notes that the manifestations of the Veteran's right hand scar have remained essentially consistent throughout the appeal period.  Specifically, the October 2004 VA examination report made no finding as to whether the Veteran's scar caused any pain.  Subsequently, pain of the scar was noted during both the May 2007 and May 2011 VA examinations.  The Board concludes that the Veteran's scar has been painful throughout the appeal period, and, therefore, a 10 percent rating is warranted from April 1, 2005.  At issue, then, is whether a disability rating in excess of 10 percent is applicable.  The Board finds, for the following reasons, that it is not.

On his October 2004 claim, the Veteran reported that his left middle and pointer fingers had a tingling sensation and were extremely sensitive to the cold.  There was pronounced scarring on the pal side.

In October 2004, the Veteran underwent VA examination.  On examination, the scar from his in-service procedure was well-healed and barely perceptible without elevation or depression.  It had a barely perceptible shiny appearance and was 0.1 centimeters in width.  There was no disturbance in vascular effects, but there was a tendency for the distal phalanges of both fingers to tingle.  There was no complaint of numbness or touch sensation.  The scar was fifteen centimeters in length, linear, and mildly pale.  It was without disfigurement or disturbance in the sensory perception or vascular supply.  He sometimes complained of a tingling in the terminal phalanx of the fingers.  There was no indication of a loss of sensation in the form of numbness or a loss of two-point discrimination, and there was no disturbance in the range of movement of the fingers.  

Otherwise, the right hand was normal in outline and symmetric in form and function with the left.  There was no heat, redness, or tenderness around the joints.  Sensation and vascularity were undisturbed.  Range of motion of the finger joints was within normal limits without restriction, pain, weakness, or incoordination.  The Veteran could write, push, pull, and twist without difficulty.  Fingers two and five reached the median transverse fold and the thumbs approximated the base of the fifth finger in a firm grip.  DIP joint flexion was to 90 degrees, PIP joint flexion was to 100 degrees, and MP joint flexion was to 90 degrees.  Pain, weakness, lack of endurance, fatigue, or incoordination did not impact further on the range of motion.  The x-ray of the right hand was negative.  The diagnosis was status post excision of benign tumor from right hand with well-healed surgical incision without complications or disfigurement.

In May 2007, the Veteran underwent VA examination.  He had no limitation of the right ring finger.  He was not taking any medication for his right hand pain, and the residual scar pain showed no effect on his occupation or daily activities.  On examination, there were two linear scars on the right hand on the palmar side.  One scar measured 0.1 by 9 centimeters.  The other measured 0.1 by 7 centimeters.  Both scars were soft and smooth with no depression or elevation.  The scars were superficial, with no adherence or soft tissue loss.  They were stable with no ulceration or loss of skin conversation.  They showed no evidence of inflammation.  There was no pain to touch, except a small area of the scar just over the MP joint of the right ring finger.  The color was close to the neighboring skin.  There was no scar contracture or keloid formation.  Due to the pain of the scar, the examiner measured right ring finger motion, which was extension to 0 degrees and flexion to 90 degrees, both without pain.  It was not limited by pain.  Repetitive use showed no additional loss due to pain, fatigue, weakness, or lack of endurance.  The right hand was able to approximate all fingers.  There was no gap between the tip of the thumb and the fingers or the tips of the fingers and the proximal transverse crease of the palm.  There was no gap between the thumb pad and the fingers with the thumb attempting to oppose the fingers.  His right hand was able to push, pull, and twist.  There was no evidence of loss of strength of the right hand.  The diagnosis was status post excision of benign tumor of the right hand with residual healed surgical scars of the right hand.

In May 2011, the Veteran underwent VA examination.  He stated that the scar was painful, especially during cold weather.  There was no skin breakdown.  On the palmar aspect of the hand, there was a scar measuring 3 centimeters in length by 0.1 centimeters in width.  There was another scar that was 3 and then 4 centimeters in length by 0.1 centimeters in width.  The diagnosis was status post surgical removal of a glial cell tumor of the right hand with resultant scar and residual pain.  The Veteran stated that his hand had residual pain and tingling intermittently, depending on the weather.  Currently, it had no issues.  He had no problems with activities of daily living and the right hand.

Based on the evidence of record, the Board finds that a disability rating in excess of 10 percent is not warranted at any time during the appeal period.  The Veteran has not contended that he has more than one scar that is painful, and the medical evidence of record shows that only one scar is present on the hand.  Furthermore, there is no evidence to suggest that the area of the scar exceeded twelve square inches.  Finally, the Board may rate the scar based upon the limitation of function of the affected part or any other disabling effects.  However, the Veteran maintained normal motion of the fingers of his right hand, and there is no evidence that he experienced any limited motion during flare-ups.  Therefore, under the criteria of Diagnostic Code 5229, he is entitled to a noncompensable evaluation and no more, and a rating in excess of 10 percent must be denied.

Right Tibia

The Veteran's healed proximal shaft stress injury of the right tibia is rated noncompensable under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5299-5262 (2012).  When an unlisted disease or injury is encountered, it will be rated by analogy under a diagnostic code built up using the first 2 digits from that part of the Rating Schedule most closely identifying the body part or system affected and by using "99" for the last 2 digits.  Hyphenated diagnostic codes will be used where a disability is rated on the basis of its residuals.  38 C.F.R. § 4.27.  Here, the Veteran's disability is rated by analogy to the criteria for impairment of the tibia and fibula.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, nonunion of the tibia and fibula, with loose motion and requiring a brace is rated 40 percent disabled.  Malunion of the tibia and fibula is rated 30 percent with marked knee or ankle disability, 20 percent with moderate knee or ankle disability, and 10 percent with slight knee or ankle disability.

On his October 2004 claim, the Veteran asserted that his right leg was one-half inch shorter than his left.  He had been issued special footwear for this reason.

In October 2004, the Veteran underwent VA examination.  He indicated that, while receiving physiotherapy, he was told that he his right leg was shorter than his left.  Since then, he had worn a lift in his right shoe, which helped him with his hip pain.  The Veteran indicated no other consequence of this observation.  On examination, both hips and legs were normal in outline and symmetric in form and function.  There was no heat, redness, swelling, or tenderness around the hip, knee, or ankle joints.  Measurement of the anterior superior iliac spine to the medial malleolus was 80.5 centimeters on each side.  There were no pressure points on the feet to indicate asymmetry.  Range of motion of the hips, knees, and ankles was full without compromise.  X-ray showed a healed proximal shaft stress injury of the right tibia with a negative fibula.  The diagnosis was right leg shorter than left by history.  There was no current pathology identified on physical examination to render a diagnosis on this basis.  Healed proximal shaft stress injury of the right tibia, by x-ray, was diagnosed.

In May 2007, the Veteran underwent VA examination.  He reported that, since discharge, he experienced no pain in the right tibia area.  It had no affect on his occupation and daily activities.  On examination, there was no tenderness at the anterior medial aspect of the tibia.  The examiner commented that the stress injury condition had resolved.  There was no limitation of motion of the right leg, and right lower leg strength was normal.  Both legs were the same length.  The diagnosis was status post stress injury of the proximal shaft of the right tibia, resolved, with no residual pain.

In May 2011, the Veteran underwent VA examination.  He contended that his shorter right leg caused his sciatica to worsen.  Other than that, there were no complaints.  He wore a lift in his shoe on bad days.  Measurement of the legs was equal.

A review of the evidence of record shows that the Veteran's legs are the same length, and his stress injury of the right tibia had healed with no residuals.  He indicated in May 2007 that he had no pain associated with this disability since separation from service.  During the May 2011 VA examination, the Veteran indicated that his only complaint was that his right leg disability caused his sciatica to worsen.  As this is a separately service-connected disability, the evaluation of which is on appeal, the Board will discuss any manifestations of sciatica below.  Specifically, there is no ankle or knee functional impairment.  Furthermore, the medical evidence establishing that the leg lengths are equal is more probative and credible than the Veteran's lay statements.  Therefore, there are no residuals of this disability shown by either the lay or medical evidence, and the claim must be denied.


Allergic Rhinitis

The Veteran's seasonal allergic rhinitis is rated noncompensable under the criteria of 38 C.F.R. § 4.97, Diagnostic Code 6522 (2012).  A 30 percent rating is assigned with polyps.  A 10 percent rating is warranted without polyps, but with greater than 50-percent obstruction of nasal passage on both sides or complete obstruction on one side.

On his October 2004 claim, the Veteran indicated that he had chronic sinus infections and abscessed tonsils.  The infections have gotten worse and frequent over the years.

In October 2004, the Veteran underwent VA examination.  He reported that, especially during the pollen season, he experienced nasal irritation and was sometimes subject to an infection that spread to his tonsils.  He indicated that he attended clinic approximately three times per year with these complaints and took an antihistamine or antibiotics, as appropriate.  Current examination showed altered oral and nasopharyngeal mucosa induced by chronic heavy cigarette smoking.  An x-ray of the sinuses was negative.  Pulmonary function test revealed minimal flow limitation.  The diagnosis was seasonal allergic rhinitis with heavily stained oral mucosa from inhalation of tobacco smoke.

In May 2007, the Veteran underwent VA examination.  He described frequent symptoms of sneezing with watering, itching, and burning of the eyes and nose.  The continued mainly in the spring, summer, and fall.  He rarely had symptoms in the winter.  The Veteran described what sounded like a peritonsillar abscess that developed on two occasions in 2003 and 2004 and required drainage.  He was treated with antibiotics.  He has had no other tonsil infection since 2004.  He did not have purulent discharge unless he had an upper respiratory infection.  He did not have dyspnea at rest or on exertion.  Treatment was Benadryl twice per day.  The Veteran did not have chronic sinusitis.  He had headaches once a week in the spring and fall.  He did not have allergic attacks except for the allergic rhinitis in the spring, summer, and fall.  There were no periods of incapacitation.

On examination, there was no pus, polyps or blood in either nasal cavity.  The frontal and maxillary sinuses transilluminate well, ruling out acute and chronic sinusitis.  The tonsils were small and clean.  Examination of the neck did not reveal any enlarged nodes, and the thyroid was not palpable.  The diagnosis was seasonal allergic rhinitis.

In May 2011, the Veteran underwent VA examination.  He stated that this has led to sleep issues and a diagnosis of sleep apnea.  Examination of the right and left nares revealed no polyps and mild hyperemia with serous discharge.  The diagnosis was allergic rhinitis.

After evaluating the evidence of record, the Board finds that the Veteran's disability characteristics do not more nearly approximate the criteria associated with a compensable disability rating for allergic rhinitis.  Specifically, there is no evidence of polyps, and there is also no evidence of any obstruction of the nasal passages, despite the Veteran having been examined on three different occasions.  The Board also notes that the Veteran was examined during both the fall and spring seasons, when he has stated that his allergic rhinitis manifests.  Therefore, the Board need not schedule an additional examination, and there is no evidence to suggest that a compensable evaluation is warranted.

Hemorrhoids

The Veteran's hemorrhoids are rating noncompensable under the criteria of 38 C.F.R. § 4.114, Diagnostic Code 7336.  Under those criteria, external or internal hemorrhoids are rated noncompensable when mild or moderate; 10 percent when large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences; and 20 percent with persistent bleeding and with secondary anemia, or with fissures.

On his October 2004 claim, the Veteran indicated that he had periods of bloody stools, swelling, and irritation related to his hemorrhoids.

In October 2004, the Veteran underwent VA examination.  He reported that, when his hemorrhoids were particularly bad, he could not sit comfortably.  He used Preparation H with relief.  For several years, he was troubled by perianal pain and took mainly over-the-counter medication with relief.  Current examination showed normal perianal tissue without complications.  There were no anal skin tags, and there was no evidence of fissure formation or thrombosis.  The anal sphincter was competent.  The diagnosis was hemorrhoids.

In May 2007, the Veteran underwent VA examination.  Colonoscopies in January 2004 and March 2004 revealed internal hemorrhoids.  He has had no surgery for this disorder.  He denied difficulty of sphincter control and fecal incontinence.  He had rectal bleeding once or twice a month.  At these times, he used Preparation H, which helped.  His hemorrhoids caused discomfort but had no effect on his occupation or daily activities.  On examination, the rectal area showed a small hemorrhoid tag, which was consistent with an internal hemorrhoid.  However, there was no thrombosis, active bleeding, or anal fissure.  There was normal rectal tone with no abnormal mass in the rectum.  Examination of the clear and nail bed showed no evidence of clinical anemia.  The diagnosis was internal hemorrhoid with occasional rectal bleeding and no anemia.

In June 2011, the Veteran underwent VA examination.  When his irritable bowel syndrome flares up, he had increased hemorrhoids.  His hemorrhoids bled lightly several times per week and more heavily once per month.  There was itching, burning, diarrhea, difficulty passing stool, pain, and swelling.  Recurrence without thrombosis was four or more times per year.  Thrombosis was four or more per year.  On examination, there were external hemorrhoids with no evidence of thrombosis, bleeding, fissures, or evidence of excessive redundant tissue.  The Veteran reported that he is not anemic.  The Veteran stated that his hemorrhoids affected his sleep, causing him to make frequent position changes due to pressure.

Based on the record, the Board finds that a compensable evaluation for hemorrhoids is not warranted at any time during the appeal period.  Hemorrhoids were noted on examination in May 2007 and June 2011.  However, they were small, and the examiner's specifically noted that there was no thrombosis.  There is no redundant tissue, or at best a single tag, and the Veteran has noted that the hemorrhoids occur three to four times per year, which the Board finds does not constitute frequent recurrences.  Furthermore, all of the evidence of record demonstrates that the Veteran does not have anemia or evidence of fissures.  The hemorrhoids have never been described as large.  To the extent that he has reported thrombosis, we conclude that the examinations never showing thrombosis are more probative than his lay statements.  While he noted light bleeding on a weekly basis and heavier bleeding on a monthly basis, this is not persistent such that a 20 percent disability rating may be considered applicable, and there are no other potentially applicable diagnostic criteria.

Right Sciatica

The Veteran's right sciatica is rated noncompensable under the criteria of 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2012).  Under those criteria, incomplete paralysis of the sciatic nerve is rated 10 percent when mild, 20 percent when moderate, 40 percent when moderately severe, and 60 percent when severe, with marked muscular atrophy.  Complete paralysis of the sciatic nerve, where the foot dangles and drops, no active movement possible of the muscles below the knee, flexion of the knee weakened or (very rarely) lost.

In his October 2004 claim, the Veteran reported constant pain running from his lower back down his right leg.  It increased with walking and stepping up or down.  When he turned to the right, it was blinding pain at times.

In October 2004, the Veteran underwent VA examination.  He described pain beginning in 2003 that radiated from his back and down his leg.  He attended the clinic at that time, was placed on conservative management of the condition, and recovered without complication.  Over the past year, he returned to clinic to get temporary profiles because of this condition and one month ago was given a permanent profile.  On examination, there was no radiation of pain on movement, and the straight leg test was negative on the right and left.

In May 2007, the Veteran underwent VA examination and described pain radiating down to his right knee area since 2003.  Currently, he had pain that radiated to his right buttock and right knee.  Neurological examination related to the lumbosacral spine revealed sensation was normal, and there was no muscle atrophy or weakness.  Reflexes were normal.  The Lasegue sign was positive for the right lower extremity.  The diagnosis was residual lumbar radiculopathy of the right lower extremity.

The Veteran underwent VA examination in May 2011 and again reported severe, constant pain that radiated to his right leg.  He also reported numbness, leg or foot weakness, falls, and unsteadiness.  Reflex examination was hyperactive in the right ankle and knee.  Sensory examination of the right leg was normal.  Motor examination revealed active movement against gravity or active movement against some resistance of the right leg.  The diagnosis was right sciatica.

After evaluating the evidence, the Board finds that the Veteran's right sciatica and radiculopathy is more appropriate described as mild incomplete paralysis of the sciatic nerve.  Since separation from service, the Veteran has described constant pain that radiated to his right lower extremity.  He described some weakness in May 2011, and there were some abnormal findings on motor and reflex examination.  Therefore, the Board finds that a 10 percent rating is warranted under the criteria of Diagnostic Code 8520.  However, the Board also finds that the manifestations of the Veteran's sciatica or radiculopathy of the right lower extremity cannot be considered moderate, since the objective manifestations shown in May 2011 were mild.  In reaching this determination, the Board has considered the guidance established in 38 C.F.R. §§ 4.120, 4.123, 4.124, and 4.124a.  However, there was no muscle atrophy or abnormal muscle tone.  Although there was some decrease on motor examination, vibration, position, light touch, and pain/pinprick sensations were normal.  Therefore, a 20 percent or greater rating is not applicable.

Conclusion

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  The evidence of record certainly shows that the Veteran's disabilities have impacted his ability to work.  However, the level of interference shown is contemplated by the numerous disability evaluations already assigned to the Veteran's disorders.  Furthermore, the May 2011 VA examination report shows that the Veteran retired from being a security guard due to his age or duration of work, and a June 2011 VA examination report related his release from employment as being related to medications taken for his anxiety and depression, which are not at issue here.  Therefore, referral for consideration of an extraschedular rating for any of the disabilities on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).

As such, given a review of all of the evidence of record, the Board concludes that the Veteran's cervical and lumbar spine disabilities, knee disabilities, right shoulder disability have not significantly changed during the appeal period, and a 40 percent rating is warranted for lumbar spine disability prior to May 17, 2007, a 20 percent rating is warranted for cervical spine disability prior to May 17, 2007, separate 10 percent ratings for the Veteran's knees are warranted prior to May 17, 2007, a 20 percent rating is warranted for the right shoulder disability prior to May 3, 2011, and a 10 percent rating for the right hand disability is warranted prior to May 5, 2011.  In addition, the Veteran's right sciatica disability warrants a 10 percent disability rating.  However, the evidence preponderates against a finding that disability evaluations in excess of those assigned herein are warranted.  To that extent, the claims are denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

An evaluation of 40 percent for diffuse spondylosis of the lumbar spine with DDD, prior to May 17, 2007, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 40 percent for diffuse spondylosis of the lumbar spine with DDD is denied.

An evaluation of 20 percent for DDD of the cervical spine, prior to May 17, 2007, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 20 percent for DDD of the cervical spine is denied.

A 10 percent evaluation for right knee osteoarthropathy, prior to May 17, 2007, is granted, subject to the laws and regulations governing the payment of VA benefits.

A 10 percent evaluation for left knee osteoarthropathy, prior to May 17, 2007, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent for right knee osteoarthropathy is denied.

An evaluation in excess of 10 percent for left knee osteoarthropathy is denied.

A 20 percent evaluation for degenerative arthritis of the right shoulder, prior to May 3, 2001, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 20 percent for degenerative arthritis of the right shoulder is denied.

An evaluation of 10 percent for status post excision of a benign tumor from the right hand with well-healed surgical incision, prior to May 3, 2011, is granted, subject to the laws and regulations governing the payment of VA benefits.

An evaluation in excess of 10 percent for status post excision of a benign tumor from the right hand with well-healed surgical incision is denied.

A compensable evaluation for healed proximal shaft stress injury of the right tibia is denied.

A compensable evaluation for seasonal allergic rhinitis is denied.

A compensable evaluation for hemorrhoids is denied.

A 10 percent evaluation for right sciatica is granted, subject to the laws and regulations governing the payment of VA benefits.



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


